DETAILED ACTION
	This Office Action is in response to the Amendment filed 3 June 2021. Claim(s) 1, 6-9, 11-13, 15-22 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 13, 14, cancelled claim(s) 2-5, 10 and 14.

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6-9, 11-13, 15-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13 and 14 include a new limitation, “the linear configuration of the flexible connector prior to deployment having a diameter less than 1.0mm” does not appear to be supported by the instant specification. The instant specification discloses that the greatest outer diameter of the flexible connector ranges from 0.1mm to 1.0mm [0035], thus the claimed range of “less than 1.0mm” is broader than what is supported by the instant specification. For example, a diameter of 0.025mm would be included in the claimed range but is not included in the instant specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6-9, 11-13, 15-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 13 and 14 recites the limitation "the linear configuration of the flexible connector" in line 28, 28 and 26, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 11-13, 15-22 of is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2003/0078465A1, “Pai”) in view of Anson et al. (US 2002/0099437A1, “Anson”).
Regarding claim(s) 1, 6, 13, 15, 17, 18, 20, 21, Pai discloses a kit including a percutaneous or minimally invasive system connecting a first tissue to a second tissue. The kit includes a set of one or more synthetic chord devices (Fig. 14A; 94). Each synthetic chord includes a flexible connector having first and second ends (Fig. 14A, [0099]). A first tissue a first tissue securing member is located at the first end of the flexible connector prior to deployment of the synthetic chord (Fig. 14A; 32, left). Upon deployment of the synthetic chord, the first tissue securing member is capable of transitioning from a linear configuration (Fig. 15C; 32) to a planar spiral configuration (Figure 15D; 32). The flexible connector extends along a first axis adjacent to the first tissue securing member (Fig. 15CD; 84). A second tissue securing member is located at the second end of the flexible connector prior to deployment of the synthetic chord (Fig. 14A; 32, right). Upon deployment of the synthetic chord, the second tissue securing member is capable of transitioning from a linear configuration (Fig. 15C; 32) to a planar spiral configuration (Figure 15D; 32). The flexible connector extends along a second axis adjacent to the second tissue securing member (Figure 15CD; 84). A catheter-based minimally invasive delivery device is configured to deliver one of the one or more synthetic chords to an internal body location (Figure 14B; 6). A restraining wire is removingly connected to the one or more synthetic chords (Figure 14B; 8), wherein said restraining wire is disconnected upon deployment of the synthetic chord. The first tissue securing member has an end distal to the flexible connector that is capable of piercing tissue (Fig. 15C; 32; 
In the same field of endeavor, anchoring devices to tissue, Anson teaches a surgical implant for connecting a first tissue to a second tissue. Anson teaches a tissue securing member (Fig. 1; 12) located at the first end of a flexible connector prior to deployment of the implant (Fig. 1; 14). Upon deployment of the synthetic chord, the tissue securing member is capable of transitioning from a linear configuration (Fig. 2; W) to a planar spiral configuration (Fig. 1; 12). The flexible connector extends along an axis adjacent to the tissue securing member (Figure 1; 14). The planar spiral configuration of the tissue securing member is oriented entirely within a first plane, the first plane oriented closer to perpendicular to the axis than parallel to the axis (Fig. 1 & 5; 12 | [¶ 0056]). The planar spiral configuration is taught as an alternative to cycloidal or spiral-cycloidal configurations. The linear configuration of the flexible connector prior to deployment (Fig. 
With this modification, the first and second axes of the flexible connector are co-linear after deployment along an entire length of the connector between the first and second tissue securing members and the diameters of both the first and second tissue securing members are less than a length of the flexible connector between the first and second tissue securing members along the first axis and the second axis (Fig. 14A; Pai), wherein the maximum diameter of a planer spiral configuration would be the same as the existing maximum diameter shown in Fig. 14. 
Regarding claim 7, the combination of Pai and Anson as discussed above teaches the system according to claim 1, wherein Pai further teaches the linear configuration of the second tissue securing member comprising the second securing member having a longitudinal axis of 84) and the planar configuration comprises the second securing member having a longitudinal axis at least substantially perpendicular to the longitudinal axis of the flexible connector (Figure 15D; 32, diameter of loop).
Regarding claim 8, the combination of the Pai and Anson references as discussed above teaches the system according to claim 1, wherein the Pai reference further teaches that at least one of the first and second tissue securing members may comprise a shape memory material ([¶ 0203]).
Regarding claim 11, the combination of the Pai and Anson references as discussed above teaches the system according to claim 1, wherein the Pai reference further teaches the synthetic chord being positioned at the distal end of the catheter (Figure 14D; 84).
Regarding claim 12, the combination of the Pai and Anson references as discussed above teaches the system according to claim 1, wherein the Pai reference further teaches that the catheter may be described as steerable, given a user may steer it to a target location.
Regarding claims 16, 19, and 22, the combination of Pai and Anson, as discussed above teaches the system according to claim 1, the method according to claim 13, and the kit according to claim 15, wherein Pai discloses a number of alternative, interchangeable tissue securing members, wherein at the second end of the flexible connector, the second tissue securing member may be a bar having a longitudinal axis parallel with a longitudinal axis of the synthetic chord prior to may be interpreted as being substantially perpendicular given the bounds of ‘substantially’ have not been defined). Although it is in the examiner’s opinion that, given the reference states that each of the anchors are alternatives to each other and that the anchors may be interchangeable, there is an iteration of the device that may include the first tissue securing member having the spiral anchor of the embodiment of Figures 15CD and the second tissue securing member having the bar structure of Figures 17DE, if the applicant is in disagreement, it would still be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the two different anchors of said embodiments given they are presented as obvious alternatives to one another.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2003/0078465, hereinafter Pai) in view of Anson et al. (US 2002/0099437, hereinafter Anson) as applied to claim 1 above, and further in view of Schweich, Jr. et al. (US 2003/0171641, “Schweich”).
Regarding claim 9, the combination of the Pai and Anson references as discussed above teaches the system according to claim 1, but does not specifically teach the length of the connector.
Schweich teaches a synthetic chord for connecting a first tissue to a second tissue (Figure 1; 16), wherein the synthetic chord includes a flexible connector comprising a first end and a second end (Figure 1; 16); with a first tissue securing member located at the first end, and a second tissue securing member located at the  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the synthetic chord of the Pai and Anson combination have a length of 45 mm, which is within the range of 5 mm to 100 mm, as in the Schweich reference to allow for the synthetic chord of the Pai and Anson combination to be used as a splint for tensioning the walls of a heart (Schweich; [¶ 0109]). 

Response to Arguments
Applicant’s arguments, filed 3 June 2021, with respect to the rejection(s) of claim(s) 1, 6-9, 11-13, 15-22 under Pai in view of Anson (further in view of Schweich, Jr.) have been fully considered. The Applicant contends that Anson teaches a stent designed to keep open a body lumen and teaches away from a purely straight linear form such that tissue securing members would not be oriented entirely within the first and second planes on a co-linear axis after deployment.  Respectfully, the spiral-cycloidal configuration of the securing members of Pai are modified by the anchor parts taught by Anson. Anson teaches a stent that is used to occlude ducts and other blood vessels needing occlusions as opposed to supporting a body lumen.  The anchor parts or securing members are anchored to prevent migration and are attached to the ends of a linking part or connector. The same anchoring mechanism is used in Pai to prevent migration while providing tensioning structures to a heart. Anson teaches a pure planar 
The Applicant contends that Schweich does not disclose that the diameters of both of the first tissue securing member and second tissue securing member is less than the length of the flexible connector or that the diameter of the flexible connector is less than 1.0mm prior to deployment since the securing members of Schweich do not have a linear configuration. Respectfully, Schweich teaches a flexible connector disposed between two securing members. The flexible connector includes a length that may be 45mm which is within the range of 5mm to 100mm. The length of Schweich is used to modify the length of the combination of Pai and Anson which disclose a device having a connector disposed between two securing members. The securing members of the combination of Pai and Anson when modified would have the formation of a planar spiral having the same outer diameter as shown in the Fig. 15, thus the diameters of both of the first and second tissue securing members would be less than the length of the flexible connector (Fig. 14, Pai). It is noted that the claim refers to the linear configuration of the flexible connector and not the first and second tissue securing members. A new ground(s) of rejection has been made to reflect the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771